The Judge

also charged that there were only two questions for the jury to decide. Was the blow given by the prisoner? And had there been an intention to kill? Both were questions of fact, on which they must bring their judgments to bear, and arrive at conclusions from a consideration of all the facts in the case.
Certainly the death was caused by one of the two persons with whom the sergeant was walking, the prisoner being one of. the two. Gonzales, the other one, was on his left side, and on b.eing searched, when arrested, had no weapon but a common knife, whose blade did not correspond with the wound as the dirk of Lopez did. The person on the sergeant’s right was seen by two persons to make blows, as if stabbing. It was him alone that fled. His dress alone corresponded with that of the man on the right, whose features could not be recognized because of the darkness; the dirk which dropped from his hand-had fresh blood on it; he alone showed any weapon before the blow; it was he alone who threatened the police; it was a policeman, wearing his badge of office, who was slain; and the relations of the affair given by Mm, the prisoner, were contradictory. All these were circumstances from which the jury were to draw their conclusion as to who was the guilty party.
As to the intention to Mil, the jury might safely infer it *265from these circumstances, and from the fact that a blow, given as deliberately as this had been, not in an affray, but when being led away from one, must almost certainly prove fatal.
The verdict was, guilty of murder.